Citation Nr: 1545956	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-15 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

2.  Entitlement to service connection for a right shoulder disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

3.  Entitlement to service connection for a cervical spine disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

4.  Entitlement to service connection for a bilateral wrist disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

5.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for right knee laxity.

6.  Entitlement to a restoration of a 30 percent disability rating for right knee degenerative joint disease, to include whether the reduction to 10 percent, effective June 1, 2011, was proper.
7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1987 to September 1987, and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 (rating for right knee laxity), March 2011 (reduction of rating for right knee degenerative joint disease), and May 2013 (service connection issues) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In July 2015, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Columbia, South Carolina, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the Veterans Benefits Management System (VBMS).  The Board has reviewed the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case.

The issues of restoration of a 30 percent disability rating for right knee degenerative joint disease and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the July 2015 Board hearing and prior to the promulgation of a decision by the Board, the Veteran requested withdrawal of the appeal for service connection for a right hip disorder.

2.  The Veteran has a current right shoulder thoracic outlet syndrome disability and residual pain and weakness from post-service right rotator cuff surgery.

3.  There was no right shoulder injury or disease in service.  

4.  The current right shoulder thoracic outlet syndrome disability is not related to service.

5.  The Veteran served in the Southwest Asian Theater during the Persian Gulf War.

6.  The Veteran does not have a current qualifying chronic disability, to include undiagnosed illness, characterized by right shoulder pain, weakness, or numbness.

7.  The Veteran has current cervical spine disabilities including cervical spine thoracic outlet syndrome and degenerative disc disease.

8.  There was no cervical spine injury or disease in service.

9.  The current cervical spine disabilities including cervical spine thoracic outlet syndrome and degenerative disc disease are not related to service.

10.  Symptoms of a cervical spine disorder, to include cervical spine degenerative joint disease, were not chronic in service, were not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

11.  The Veteran does not have a current qualifying chronic disability, to include undiagnosed illness, characterized by cervical spine pain or weakness.

12.  The Board finds that the Veteran has a current bilateral carpel tunnel syndrome disability. 

13.  There was no bilateral wrist injury or disease in service.

14.  The current bilateral carpal tunnel syndrome disability is not related to service.

15.  The Veteran does not have a current qualifying chronic disability, to include undiagnosed illness, characterized by bilateral wrist pain or decreased grip strength.

16.  For the entire increased rating period from February 9, 2009, the right knee laxity disability has been manifested by occasional giving of way, difficulty with squatting, and near-constant use of a knee brace for support that more nearly approximates slight recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met regarding the appeal for service connection for a right hip disorder.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for a right shoulder disorder, including as due to a qualifying chronic disability to include undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

3.  The criteria for service connection for a cervical spine disorder, including as due to a qualifying chronic disability to include undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).

4.  The criteria for service connection for a bilateral wrist disorder, including as due to a qualifying chronic disability to include undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

5.  The criteria for an increased disability rating in excess of 10 percent for right knee laxity have not been met or more nearly approximated for the entire increased rating period from February 9, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn claim for service connection for a right hip disorder is decided as a matter of law, no discussion of the duties to notify and assist is required on this issue.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a pair of June 2010 letters sent prior to the initial denials of the claims, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes post-service VA and private treatment records, Social Security Administration (SSA) disability benefit records, VA examination reports, the July 2015 Board hearing transcript, and lay statements from the Veteran and the Veteran's family members.  

In an August 2010 memorandum, VA issued a Formal Finding of Unavailability of Service Treatment Records indicating that some, but not all, of the Veteran's service treatment records are unavailable.  The August 2010 memorandum outlined the steps taken to obtain the missing service treatment records and, in light of the actions taken, the Board finds that further efforts to try to obtain the missing service treatment records would be futile.  The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

VA most recently examined the service-connected right knee laxity disability in February 2014.  The February 2014 examiner interviewed the Veteran regarding past and present symptomatology, performed a physical examination and diagnostic testing, and discussed clinical observations pertinent to the relevant rating criteria.  For reasons discussed in the REMAND section below, the February 2014 VA examination report, without further explanation, is not currently sufficient to assist in adjudicating the issue of restoration of a 30 percent disability rating for right knee degenerative joint disease; however, as to the issue of an increased rating for right knee laxity, the Board finds that the February 2014 VA examination report is adequate to assist in rating the right knee laxity disability, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As to the issues of service connection for right shoulder, cervical spine, and bilateral wrist disorders, the record includes VA examination reports - including from September 2012 and July 2010 - that explore the nature of the claimed disorders and provide opinions about etiology.  To the extent that these VA examination reports do not provide medical opinions as to whether the claimed right shoulder, cervical spine, or bilateral wrist disorders could be related to service in any way other than environmental hazard exposure during Persian Gulf War service, the Board finds that because the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for right shoulder, cervical spine, or bilateral wrist disorders, there is no duty to provide a VA medical opinion on the etiology of the claimed right shoulder, cervical spine, or bilateral wrist disorders.  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disabilities, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Without credible evidence to support a finding of in-service injuries or diseases of the right shoulder, cervical spine, or wrists, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus (on a direct theory of service connection) has not been triggered.  See 38 U.S.C.A. 
§ 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for an additional medical opinion on the issues of service connection for right shoulder, cervical spine, and bilateral wrist disorders is not warranted.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the issues on appeal, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.




Withdrawal of Service Connection for Right Hip Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

During the July 2015 Board hearing and prior to the promulgation of a decision by the Board, the Veteran requested withdrawal of the appeal for service connection for a right hip disorder.  See Board hearing transcript at 2.  As a result, there remain no questions of fact or law for appellate consideration on the issue of service connection for a right hip disorder.  See 38 U.S.C.A. § 7104(a) (providing that the Board decides actual "questions in a matter").  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of service connection for a right hip disorder, and the issue will be dismissed.  See 38 C.F.R. § 20.204.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Presumptive service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome and fibromyalgia as well as functional gastrointestinal disorders.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2).

Additionally, effective September 29, 2010, presumptive service connection is warranted with the manifestation of the following infectious diseases: 
(i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), 
(iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, 
(vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  38 C.F.R. 
§ 3.317.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Shoulder Disorder

The Veteran asserts that a current right shoulder disorder is related to service.  The Veteran does not contend that a specific injury in service caused the current right shoulder disorder, but more generally suggests that active duty service wore her body down.  See June 2014 VA Form 9; July 2015 Board hearing transcript at 24.

The Board finds that the Veteran has a current right shoulder thoracic outlet syndrome disability.  The thoracic outlet syndrome diagnosis is provided in the September 2012 VA examination report and the November 2011 private examination report prepared by Dr. D.H.  The record is also significant for post-service right rotator cuff surgery in 2002, with residual pain and weakness.  See, e.g., id.; Board hearing transcript at 22.

On review of all the evidence, lay and medical, the Board finds that the weight of evidence is against finding a right shoulder injury or disease in service.  The available service treatment records do not include any complaints, symptoms, or treatment related to a right shoulder injury or disease in service, and the Veteran testified that she never presented for treatment of a right shoulder injury or disease in service.  See Board hearing transcript at 24.  The Veteran also testified that right shoulder pain began in approximately 2001, or several years after service separation in May 1991.  See id.  As such, neither the lay nor medical evidence supports finding a right shoulder injury or disease in service.

Even if the Board were to find an injury or disease in service to which the current right shoulder thoracic outlet syndrome disability could be related, the weight of the lay and medical evidence is against finding that the current right shoulder thoracic outlet syndrome disability is related to service.  During the November 2011 Dr. D.H. examination, the Veteran reported that right shoulder pain began in 2001 as a result of repetitive work.  Similarly, during the September 2012 VA examination, the Veteran reported that a right shoulder injury occurred while working in a factory from 1991 to 2001.  The Veteran also stated that she received worker's compensation secondary to the right shoulder and carpal tunnel syndrome prior to being terminated from employment at the factory.  There are no medical opinions relating the right shoulder thoracic outlet syndrome disability to active duty service.

As the evidence weighs against finding a right shoulder injury or disease in service, or that the current right shoulder thoracic outlet syndrome disability is related to service, the criteria for service connection for a right shoulder disorder, on a direct basis, have not been met.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claim on a direct theory of entitlement, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

While the claim for service connection for a right shoulder disability cannot be substantiated on a direct theory of entitlement, the Veteran has also contended that a right shoulder disability may be related to service during the Persian Gulf War.  See Board hearing transcript at 26.  In the present appeal, the Veteran is not claiming service connection for any of the infectious diseases that were added September 29, 2010.  

Initially, the Board finds that the Veteran served in the Southwest Asian Theater during the Persian Gulf War.  The DD Form 214 lists service in Southwest Asia from November 1990 to April 1991, as well as receipt of the Southwest Asia Service Medal and the Kuwait Liberation Medal.

The Board next finds that the weight of the evidence is against finding that the Veteran has a current qualifying chronic disability, to include undiagnosed illness, characterized by right shoulder pain, weakness, or numbness.  As discussed above, these symptoms have been attributed to either the diagnosed thoracic outlet syndrome or diagnosed status-post rotator cuff surgery.  A July 2010 VA medical examiner opined that the current right shoulder thoracic outlet syndrome could not be related to exposure in the Gulf War without mere speculation.  The July 2010 VA examiner opines that the right shoulder symptoms are attributable to the diagnosed right shoulder thoracic outlet syndrome rather than an undiagnosed illness.  Similarly, the September 2012 VA examiner opined that there is no evidence of undiagnosed Gulf War illness related to the right shoulder.

In sum, because the Veteran does not have a current qualifying chronic disability, to include undiagnosed illness, characterized by right shoulder pain, weakness, or numbness, but instead has a diagnosed right shoulder disability, the criteria for service connection for a right shoulder disability based on qualifying chronic disability, to include undiagnosed illness, presumptions have not been met.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Because the preponderance of the evidence is against the claim on a presumptive theory of entitlement based on service in the Southwest Asian Theater during the Persian Gulf War, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection for a Cervical Spine Disorder

The Veteran asserts that a current cervical spine disorder is related to service.  Similar to the discussion above, the Veteran does not contend that a specific injury in service caused the current cervical spine disorder, but more generally suggests that active duty service wore down her body.  See June 2014 VA Form 9; July 2015 Board hearing transcript at 19.

The Board finds that the Veteran has current diagnosed cervical spine disabilities including cervical spine thoracic outlet syndrome and degenerative disc disease.  The thoracic outlet syndrome was listed as the neck disorder in the September 2012 VA examination report, which also references x-ray reports showing mild degenerative changes.  In the previous June 2010 VA examination, the Veteran was diagnosed with degenerative disc disease, which incorporates the degenerative changes to the cervical spine discussed in the September 2012 VA examination report, which does not reflect a current arthritis disability.

On review of all the evidence, lay and medical, the Board next finds that there was no cervical spine injury or disease in service.  The available service treatment records do not show any complaints, symptoms, or treatment related to a cervical spine (or neck) disorder.  During the July 2015 Board hearing, the Veteran testified that there was no specific injury to the neck in service even though there may have been general strain from lifting sandbags and military gear.  See Board hearing transcript at 19-20.  The Veteran also testified that the current neck disorder symptoms began in 2001, which was about 10 years after service.  See id. at 18.  Accordingly, the Board finds that there was no in-service cervical spine injury or disease.

The weight of the evidence is against finding that the current cervical spine degenerative disc disease and thoracic outlet syndrome are related to service.  The Veteran testified that no doctors have related the cervical spine disorder to service.  See id. at 20.  The Veteran also testified that the neck disorder symptoms began after service, and that there was no specific injury to the neck in service.  See id.  

As the evidence weighs against finding a cervical spine injury or disease in service, or that the current cervical spine degenerative disc disease and thoracic outlet syndrome disabilities are related to service, the criteria for service connection for a cervical spine disorder, on a direct basis, have not been met.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claim on a direct theory of entitlement, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

While the medical evidence does not reflect a current cervical spine degenerative joint disease disability, testimony from the July 2015 Board hearing suggests that such a diagnosis could have been provided at a VA medical center.  See Board hearing transcript at 18.  Degenerative joint disease (DJD) - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (DJD, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).

For chronic diseases under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

To the extent that a current cervical spine degenerative joint disease disability has been alleged, the Veteran does not contend, and the evidence does not otherwise suggest, that symptoms of degenerative joint disease were chronic in service, continuous since service separation, or that degenerative joint disease manifested to a compensable degree within one year of service separation in May 1991.  As noted above, the Veteran testified that symptoms of a neck disorder did not begin until 2001, or approximately 10 years after service separation.  The remainder of the evidence, both lay and medical, does not otherwise indicate that symptoms of a neck disorder began prior to 2001.  

For these reasons, the Board finds that the criteria for service connection for a cervical spine disorder - to include a current degenerative joint disease, even if confirmed by medical evidence - based on "chronic" symptoms in service, "continuous" symptoms after service separation, or manifestation of symptoms to a compensable degree within one year of service separation are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Similar to the discussion regarding a right shoulder disorder, the Veteran has generally asserted that a current cervical spine disorder may be related to service in the Southwest Asian Theater during the Persian Gulf War.  As such, the Board finds that the weight of the evidence is against finding that the Veteran has a current qualifying chronic disability, to include undiagnosed illness, characterized by cervical spine pain and weakness.  As discussed above, cervical spine disability symptoms have been attributed to either cervical spine thoracic outlet syndrome, degenerative disc disease, or, assuming arguendo that degenerative joint disease has been diagnosed, degenerative joint disease.  The July 2010 VA medical examiner opined that the current degenerative disc disease could not be related to exposure in the Gulf War without mere speculation.  The July 2010 VA examiner indicates that the cervical spine symptoms are attributable to cervical spine degenerative disc disease rather than an undiagnosed illness.  Similarly, the September 2012 VA examiner opined that there is no evidence of undiagnosed Gulf War illness related to the cervical spine.

In sum, because the Veteran does not have a current qualifying chronic disability, to include undiagnosed illness, characterized by cervical spine pain or weakness, but has a diagnosed cervical spine disability, the criteria for service connection for a cervical spine disability based on qualifying chronic disability, to include undiagnosed illness, presumptions have not been met. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Because the preponderance of the evidence is against the claim on a presumptive theory of entitlement based on service in the Southwest Asian Theater during the Persian Gulf War, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Bilateral Wrist Disorder

The Veteran contends that a current bilateral wrist disorder is related to service.  As with the discussions above, the Veteran generally asserts that active duty service wore down her body; however, the Veteran has also suggested that a current bilateral wrist disorder may be due to administrative work in service.  See June 2014 VA Form 9; July 2015 Board hearing transcript at 14.

The Board finds that the Veteran has a current bilateral carpel tunnel syndrome disability.  The September 2012 VA examiner diagnosed bilateral carpel tunnel syndrome after physical examination and nerve testing.

The Board next finds that the weight of the lay and medical evidence is against finding a wrist injury or disease in service.  The available service treatment records do not show any complaints, symptoms, or treatment related to a wrist disorder.  During the July 2015 Board hearing, the Veteran testified that there was no specific injury to the wrists in service, and only discussed how administrative work may have contributed to the development of carpal tunnel syndrome.  See Board hearing transcript at 14-15.  The Veteran also testified, however, that the wrist disorder symptoms began in 2000 or 2001, approximately nine or 10 years after service separation in 1991.  See id. at 15.  For these reasons, the Board finds that there was no in-service wrist injury or disease.

The weight of the evidence is against finding that the current bilateral carpal tunnel syndrome disability is related to service.  The Veteran testified that no doctors have related the carpal tunnel syndrome to service.  See id. at 16.  The Veteran also testified that the bilateral wrist disorder symptoms began after service, and that there was no specific injury to the wrists in service.  See id.  

As the evidence weighs against finding a bilateral wrist injury or disease in service, or that the current bilateral carpal tunnel syndrome disability is related to service, the criteria for service connection for a bilateral wrist disorder, on a direct basis, have not been met.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claim on a direct theory of entitlement, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

To the extent that the Veteran has alleged that the current bilateral carpal tunnel syndrome is related to service in the Southwest Asian Theater during the Persian Gulf War, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran has a current qualifying chronic disability, to include undiagnosed illness, characterized by bilateral wrist pain and decreased grip strength.  The Veteran's bilateral wrist symptoms, including pain and decreased grip strength, have been diagnosed as bilateral carpal tunnel syndrome.  The July 2010 VA medical examiner opined that carpal tunnel syndrome could not be related to exposure in the Gulf War without mere speculation.  The July 2010 VA examiner indicates that the wrist symptoms are attributable to carpal tunnel syndrome rather than an undiagnosed illness.  Similarly, the September 2012 VA examiner opined that there is no evidence of undiagnosed Gulf War illness related to bilateral carpal tunnel syndrome.

In sum, because the Veteran does not have a current qualifying chronic disability, to include undiagnosed illness, characterized by bilateral wrist pain and decreased grip strength, but instead has a diagnosed disability of bilateral carpal tunnel syndrome, the criteria for service connection for a bilateral wrist disorder based on qualifying chronic disability, to include undiagnosed illness, presumptions have not been met.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Because the preponderance of the evidence is against the claim on a presumptive theory of entitlement based on service in the Southwest Asian Theater during the Persian Gulf War, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Increased Rating for Right Knee Laxity

In an August 2005 rating decision, the RO granted service connection for a right knee laxity disability and assigned an initial 10 percent disability rating, effective May 6, 1997.  The initial 10 percent rating was assigned based on anterior knee pain and crepitus while squatting.  

In a September 2008 rating decision, the RO granted a separate disability rating for right knee degenerative joint disease with painful limited flexion, and assigned an initial 10 percent disability rating, effective August 1, 2008.  The separate rating for right knee degenerative joint disease - the rating for which is an issue being remanded below - was provided for symptoms including limitation of motion.  The September 2008 rating decision discusses how the 10 percent rating for the right knee laxity disability is based on slight recurrent subluxation or lateral instability in the right knee.  On February 9, 2009, the Veteran filed a claim for an increased rating for both right knee disabilities based on worsening pain and discomfort.  See February 2009 VA Form 21-4138.  

As illustrated by the discussion above, for the entire increased rating period from February 9, 2009, the right knee laxity disability has been distinguished from the right knee degenerative joint disease (limitation of motion) disability, and rated independently under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. § 4.71a.  

Words such as "severe," "moderate," and "slight" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  The symptoms and impairment related to the right knee degenerative joint disease are not included in the rating decision below because these symptoms and impairment are part of the remanded issue of restoration of a 30 percent disability rating for right knee degenerative joint disease, which includes the question of the propriety of the reduction of the rating from 
30 percent to 10 percent, effective June 1, 2011.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

After review of the lay and medical evidence, the Board finds, for the entire increased rating period from February 9, 2009, the right knee laxity disability has been manifested by occasional giving of way, difficulty with squatting, and near-constant use of a knee brace for support.  VA examined the right knee in September 2009.  The Veteran reported some giving of way in the knee, but denied any falls.  The Veteran also reported an inability to squat.  The Veteran wore a knee brace for support.  The September 2009 VA examiner stated that no right knee laxity was found on physical examination.  

VA examined the right knee in July 2010.  The Veteran reported instability and giving way with going up and down steps and walking long distances.  The Veteran stated that use of a knee brace at most times, but denied any episodes of dislocation or recurrent subluxation. 

VA examined the right knee in September 2012.  The September 2012 VA examiner indicated that joint stability tests could not be performed; however, the September 2012 VA examiner stated that there was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran reported regular use of a knee brace.  Similarly, VA examined the right knee again in February 2014.  The February 2014 VA examiner did not perform joint stability testing but stated that there was no evidence or history of recurrent patellar subluxation or dislocation.

In sum, for the entire increased rating period from February 9, 2009, the right knee laxity disability has been manifested by some giving of way, difficulty with squatting, and near-constant use of a knee brace for support that more nearly approximates slight recurrent subluxation or lateral instability.  The evidence does not demonstrate that the right knee laxity disability has resulted in recurrent patellar subluxation or dislocation.  While the near-constant use of a knee brace and occasional giving way are indicative of instability, the Board finds that the severity of these symptoms is more appropriately characterized as slight, rather than moderate.  

Although the Veteran has reported other symptoms associated with the right knee, such as pain and limitation of motion, these symptoms are attributed to the right knee degenerative joint disease; therefore, these symptoms are not contemplated by the right knee laxity disability picture.  As such, the Board has considered that the Veteran has difficulty squatting due to the right knee instability disability, but the evidence does not demonstrate a frequency or severity of right knee laxity disability symptoms that more nearly approximate moderate recurrent subluxation or lateral instability.  For these reasons, the Board finds that, for the increased rating period from February 9, 2009, the criteria for an increased disability rating in excess of 10 percent under Diagnostic Code 5257 has not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.

Other Knee Diagnostic Codes

The Board has also considered whether an increased or separate disability rating is warranted under any of the other diagnostic codes pertaining to the knee for any part of the rating period.  There is no lay or medical evidence of ankylosis; therefore, the Board finds that Diagnostic Code 5256 does not apply.  There is no lay or medical evidence that the Veteran underwent a knee replacement; therefore, Diagnostic Code 5055 is inapplicable.  Diagnostic Code 5262 does not apply, as there is no evidence of impairment of the tibia or fibula in the right knee.  As the evidence of record does not reflect that the Veteran had genu recurvatum of the right knee, Diagnostic Code 5263 does not apply.  Diagnostic Codes 5258 and 5259 are not applicable because there is no evidence of semilunar cartilage dislocation or removal.  The service-connected right knee degenerative joint disease is already rated based on limitation of flexion and extension; therefore, the Board does not reach either Diagnostic Code 5260 or 5261 as part of the appeal for an increased rating for right knee laxity.  

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the schedular rating criteria are adequate to rate the right knee laxity disability, and no referral for extraschedular consideration is required.  The right knee laxity symptoms including occasional giving of way, difficulty with squatting, and near-constant use of a knee brace for support, are all contemplated as factors contributing to right knee instability.  Diagnostic Code 5257 specifically provides disability ratings for knee instability, and the terms "severe," "moderate," and "slight" allow for consideration of all evidence.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected right knee laxity disability, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted in this case.  As discussed above, consideration of additional right knee disability symptoms - specifically, those associated with right knee degenerative joint disease - are reserved for adjudication of the issue being remanded below.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual disabilities fails to capture all the service-connected disabilities experienced; however, in this case, neither the Veteran nor the other evidence of record has suggested any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disability is right knee degenerative joint disease, which is rated based on both limitation of flexion and limitation of extension.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the right knee laxity disability, and referral for consideration of extraschedular rating is not required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the right knee laxity disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  (The extraschedular consideration of TDIU, which is a distinct form of extraschedular rating from 38 C.F.R. § 3.321, is addressed in the REMAND section below.)


ORDER

The appeal for service connection for a right hip disorder, having been withdrawn, is dismissed.

Service connection for a right shoulder disability, including as due to a qualifying chronic disability to include undiagnosed illness, is denied.

Service connection for a cervical spine disorder, including as due to a qualifying chronic disability to include undiagnosed illness, is denied.

Service connection for a bilateral wrist disorder, including as due to a qualifying chronic disability to include undiagnosed illness, is denied.

A disability rating in excess of 10 percent for right knee laxity is denied.  


REMAND

Reduction of Right Knee Degenerative Joint Disease Rating

In the September 2010 rating decision, the RO notified the Veteran of the proposed rating reduction from 30 percent to 10 percent for right knee degenerative joint disease (limitation of flexion).  In an accompanying September 2010 notice letter, the RO instructed the Veteran to submit any additional evidence within 60 days to show that the disability rating for right knee degenerative joint disease should not be reduced.  The RO took final action to reduce the disability rating in the March 2011 rating decision, in which the disability rating was reduced from 30 percent to 10 percent disabling, effective June 1, 2011.

Prior to the proposed reduction of the right knee degenerative joint disease rating, VA examined the right knee in September 2010.  The September 2010 VA examiner measured right knee flexion from 0 to 130 degrees with subjective complaints of pain.  The September 2010 VA examiner did not indicate when (at what degree of flexion) the subjective complaints of pain began.  The September 2010 VA examination report formed the basis of the March 2011 rating decision to reduce the right knee degenerative joint disease rating (based on limitation of flexion) from 30 percent to 10 percent.

During the course of the Veteran's appeal of the March 2011 rating decision to reduce the disability rating for right knee degenerative joint disease, VA examined the right knee in February 2014 and September 2012.  The same VA examiner conducted both examinations.  In both the February 2014 and September 2012 VA examination reports, the VA examiner recorded that there was objective evidence of painful motion at a degree much earlier than the end point of flexion (125 degrees of flexion, with pain at 20 degrees in September 2012; 70 degrees of flexion, with pain at 10 degrees in February 2014).  In both instances, the Veteran was able to perform repetitive motion testing far beyond the point where objective painful motion began.

Based on this evidence, the Board finds that an addendum examination report is required to assist in interpreting the results of the February 2014 and September 2012 VA examination range of motion tests.  Specifically, the Board must determine what weight can be given to the range of motion measurements insofar as they indicate that painful motion began at a much lesser degree than what was demonstrated after repetitive range of motion testing.  For these reasons, the Board finds that a remand is needed to ensure that the September 2012 and February 2014 VA examinations are adequate to decide the rating issue on appeal.  See Barr, 
21 Vet. App. at 312.

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the issue of restoration of a 30 percent disability rating for right knee degenerative joint disease; therefore, this matter will be remanded along with the issue of restoration of a 30 percent disability rating for right knee degenerative joint disease and be readjudicated following the development outlined below.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the issues of restoration of a 30 percent disability rating for right knee degenerative joint disease and entitlement to a TDIU are REMANDED for the following action:

1.  Direct the claims file to the February 2014 VA examiner who provided the knee and lower leg examination for an addendum opinion supported by reasons.  If the examiner is not available, direct the claims file to another examiner for an opinion.  If the examiner determines that an additional examination is needed in order to offer a medical opinion, such an examination should be scheduled.

The VA examiner should review all pertinent evidence of record, including the evidence outlined in the instant Board Remand.  The VA examiner is asked to prepare the following addendum opinion:  

a)  In either the September 2012 or February 2014 VA report, or both, does the degree measurement for where objective evidence of painful motion begins represent an accurate measurement of where pain actually set in?

b)  During either the September 2012 or February 2014 VA examination, or both, was the Veteran asked to push through pain for repetitive use testing after objective evidence of painful motion began?

c)  During either the September 2012 or February 2014 VA examination, or both, did the Veteran demonstrate any signs of less than full cooperation during initial range of motion testing or repetitive use testing, or otherwise demonstrate behavior that would make the range of motion measurement results unreliable or inaccurate? 

2.  When the development above has been completed, the issues of restoration of a 30 percent disability rating for right knee degenerative joint disease and entitlement to a TDIU should be readjudicated.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


